Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Lome Howard Cragg (State Bar No. 697876) pursuant to Bar Rule 4-227 (b) (2). In his petition, Cragg, who has been a member of the Bar since 2004, admitted that he received client funds and that he should have preserved those funds in his trust account, but that he misappropriated those funds for his personal use and did not otherwise account to his client for the funds. He further admitted that the bank at which he maintained his attorney trust account notified the State Bar about checks he had written on that account, which checks had to be returned as the account held insufficient funds to pay the checks. Finally, Cragg admitted that he provided false and misleading information to the Office of General Counsel during its investigation of this matter.
Cragg acknowledged that the above described conduct violates Rules 1.15 (II) (b), 8.1 (a), and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a single violation of any of those rules is disbarment. Given his admissions, Cragg requested that the Court accept his petition for the voluntary surrender of his license, which would be *874tantamount to disbarment.
Decided January 29, 2018.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar recommends that this Court accept Cragg’s petition for voluntary surrender of his license, and based upon our review of the petition, we agree that acceptance of Cragg’s petition is in the best interests of the Bar and the public. Accordingly, the name of Lome Howard Cragg is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Cragg is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.